Citation Nr: 0513668	
Decision Date: 05/19/05    Archive Date: 06/01/05	

DOCKET NO.  03-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to VA education assistance under Title 38, United 
States Code, Chapters 30.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from December 1975 to 
October 1984 and from July 1988 to September 1999, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran received VA education assistance between 
January 1985 and May 1988 following his separation from 
service in October 1984 and then returned to service in July 
1988.

3.  The veteran did not first enter the Armed Forces after 
June 30, 1985.

4.  The veteran was on active duty after October 19, 1984, 
but did not continue on active duty without a break of 
service.


CONCLUSION OF LAW

The requirements for VA educational assistance under Title 
38, United States Code, Chapter 30, have not been met.  
38 U.S.C.A. §§ 3011, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 21.7040, 21.7042, 21.7044 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103A.  However, it is not clear 
that such notice is required in this case since the benefit 
sought is found in Chapter 30, of Title 38.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty 
to assist provisions of the [VCAA] . . . are relevant to a 
different chapter of Title 38 and do not apply to this 
appeal").  In addition, as will be explained below, the Board 
finds that the law, and not the evidence, is dispositive in 
this case.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).

Also, an opinion from the VA General Counsel held that the VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim or required to 
develop evidence to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  The Board also notes that Court has held 
where there is an error in the VCAA notice, or in this case 
an absence of the VCAA notice, there is no prejudice to a 
claimant as a result of the error if the benefit sought could 
not possibly have been awarded as a matter of law.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 22 (U.S. Vet. 
App. April 14, 2005).  Therefore, the Board finds that no 
further action is necessary under the VCAA since it is the 
law, and not the evidence, that is dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  In this case, 
the relevant and probative evidence consists of information 
regarding the dates of the veteran's service.  That evidence 
is associated with the claims file.  As such, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

The basic facts in this case are not in dispute.  The veteran 
had two periods of active service, between December 1975 and 
October 1984 and between July 1988 and September 1999.  After 
the veteran left service in October 1984, he reports that he 
utilized VA educational assistance between January 1985 and 
May 1988, and that after he received a Bachelor's degree, he 
reentered active duty as an officer.  The veteran asserts 
that he should have approximately 11 months remaining of 
unutilized VA educational assistance.  The veteran 
acknowledges that educational assistance under Chapter 34 
ended in 1989, but asserts that there has to be a rollover 
clause for veteran's who enlisted and were unable to utilize 
their educational benefits in full due to active duty 
service.

At the outset, the veteran is correct in his understanding 
that educational assistance is not available under Title 38, 
Chapter 34.  Under 38 U.S.C.A. § 3462(e), "no educational 
assistance shall be afforded any eligible veteran under this 
chapter [Chapter 34] of this title after December 31, 1989."  
Eligibility for VA educational assistance is now provided 
under Title 38, Chapter 30.

However, it does not appear that the veteran is entitled to 
educational assistance under Chapter 30.  In this regard, the 
veteran clearly did not enter the Armed Forces after June 30, 
1985, nor is there any indication or suggestion from the 
record or the veteran that he had service in the Selected 
Reserve.  At that date the veteran was already in service.  
Were the veteran to have any remaining VA educational 
assistance, it would be based on a conversion of the 
veteran's Chapter 34 eligibility to Chapter 30 benefits.  

In order to convert eligibility, certain requirements must be 
met, including very specific service requirements.  For 
example, the individual must have been on active duty at any 
time during the period between October 19, 1984, and ending 
on July 1, 1985, and continue on active duty without a break 
in service.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. 
§ 21.7044(a)(6).  In this case, while the veteran clearly was 
on active duty during the time period between October 19, 
1984, and July 1, 1985, the veteran was on active duty until 
October 22, 1984, the veteran did not continue on active duty 
without a break of service.  The evidence clearly shows that 
the veteran left service in October 1984 and did not reenter 
service until July 1988.

Therefore, the veteran does not have entitlement to 
educational assistance under Chapter 30 since he did not 
first enter active service after June 30, 1985, and did not 
have continuous active duty without a break in service based 
on a period of service beginning between October 19, 1984, 
and July 1, 1985.  While the Board acknowledges the veteran's 
contentions regarding his unused Chapter 34 educational 
assistance and his contention that there should be a 
procedure for converting that remaining entitlement to later 
VA educational programs, Congress has set for the specific 
requirements for converting remaining Chapter 34 entitlement 
to Chapter 30 entitlement and the veteran does not meet the 
requirements prescribed by Congress.  Accordingly, 
entitlement to VA educational assistance under Title 38, 
Chapter, 30, is not established.


ORDER

Educational assistance under Title 38, United States Code, 
Chapter 30, is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


